DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima (US 2016/0027546 A1) in view of Yokoyama (US 2016/0265125 A1).

Regarding claim 1, Teshima discloses a metal X-ray grid 1 comprising:
a) a member 1 which includes a principal surface (Fig.3F);
b) an anodic oxide film 20 which is formed on the principal surface of the member 1 (par.0060); and
c) a lattice structure 2 which has an uneven shape periodically formed on the anodic oxide film 20.

Further regarding claim 1, Teshima does not specifically disclose that the principal surface is curved.  Teshima teaches an x-ray Talbot interferometer with flat gratings (Fig.5).
Yokoyama teaches the practice of having either a flat grating (Fig.17A) or curved grating (Fig.17B), where there is a clear advantage to the curved grating, where shielding of x-rays near the periphery of the grating is avoided.  In this manner, the quality of the periphery of the resulting x-ray images is dramatically improved.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Teshima to have a metal x-ray grid with a principal surface that is curved, as taught by Yokoyama, in order to significantly improve image quality.

Examiner Note #1:  the lattice structure of Teshima has an “uneven shape periodically formed” insofar as the principal surface is interrupted by the lattice structure 2.
Examiner Note #2:  the limitations “wherein the anodic oxide film is formed while the principle surface is curved; and wherein the uneven shape is formed while the principle surface is curved” are considered to be product-by-process limitations.  Since the prior art combination of Teshima and Yokoyama renders the claimed structure obvious, then the manner in which the structure is manufactured carries no patentable weight, absent a showing that one or more of the process limitations result in one or more materially different and non-obvious characteristics (see MPEP §2113).

With respect to claim 2, Teshima further discloses that a side surface 7 of the uneven shape is perpendicular to the principal surface (Fig.3B).

With respect to claim 3, Teshima further discloses a support substrate 1 which is affixed to the member 1 and supports the member 1.

With respect to claim 4, Teshima further discloses a metal portion 5 which contains metal of x-ray transmittance lower than that of the anodic oxide film 20 and fills a concave portion of the lattice structure 2 (Fig.3G).

With respect to claims 5 and 6, Teshima does not specifically disclose a protective film, such as a resin, provided on a region excluding a concave portion of the anodic oxide film 20.
Yokoyama teaches that, in order to curve the member 11 with the curved principal surface, a resin 12 must be applied on regions excluding the concave portions of the lattice structure in order to create the necessary mechanical stress to curve the grid.  In this manner, the grid is sufficiently curved in order to achieve the image quality improvements of the curvature.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Teshima to have a resin provided on a region excluding a concave portion of the anodic oxide film, as suggested by Yokoyama, in order to realize the advantages of the curved grid, as taught by Yokoyama.



With respect to claim 7, Teshima further discloses (Fig.5):
d) an x-ray source 53 which emits x-rays;
e) a Talbot interferometer 54, 58, 59 that is irradiated with the x-rays emitted from the x-ray source 53; and
f) an x-ray imaging unit 55 which captures an x-ray image emitted from the Talbot interferometer 54, 58, 59; where
g) the Talbot interferometer includes the metal x-ray grid 54 or 59 (par.0095).

Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art generally teaches the practice of forming curved metal x-ray grids from controlled anodic oxidation of a valve metal to form periodically-arranged lattice structures, including leaving the masking layer on the final product (Rahn, see attached PTO-892).  However, the prior art neither teaches nor reasonably suggests a method of forming a metal x-ray grid, where the anodic oxide film is formed on the valve metal film by an anodic oxidation treatment while the principal surface is curved, as required by the combination as claimed in claim 8.  The prior art grids are typically curved in a subsequent process.
Claims 9-12 are allowed by virtue of their dependence upon claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered but they are not persuasive.  Applicants argue that the new limitations patentably distinguish the claimed invention over the prior art at least because the amended process steps are not taught in either reference.  The Examiner respectfully disagrees.
It is true that the metal X-ray grids of Teshima and Yokoyama are manufactured by different, non-obvious processes (as noted in the reasons for allowance of process claim 8).  However, claim 1 is drafted as a product claim, and as such, it is the resulting structure that must be met to establish a prima facie case of obviousness.  As noted in the rejection, the curved and patterned metal X-ray grid, as claimed, is rendered obvious by the prior art combination of Teshima and Yokoyama.  Therefore, the process by which the product is made does not carry patentable weight absent a showing of a materially different, non-obvious characteristic of the claimed product (see MPEP §2113).
For at least this reason, Applicants’ arguments are not persuasive, and the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884